Citation Nr: 1133648	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary hypertension, including as secondary to service-connected abdominal hysterectomy with bilateral oophorectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to October 1985.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim of service connection for pulmonary hypertension.  

In June 2011, the Board sent the Veteran's claims file for a Veteran's Health Administration (VHA) opinion.  As the Board is granting the claim for service connection for pulmonary hypertension in full, there is no need to provide notice of the opinion; there is no prejudice to the Veteran in proceeding with the adjudication of the claim.  

The Veteran said she was only appealing one issue on her August 2007 appeal; entitlement to service connection for pulmonary hypertension.  In October 2007, the Veteran's representative statement identified three additional matters (an increased rating for abdominal hysterectomy; an increased rating for a hiatal hernia; and a total disability rating for individual unemployability or TDIU).  The February 2011 informal hearing presentation only identified one issue.  The Board finds that only one issue is on appeal; any ambiguity was resolved by the February 2011 informal hearing presentation.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, pulmonary hypertension is etiologically related to service-connected abdominal hysterectomy with bilateral oophorectomy.  


CONCLUSION OF LAW

Pulmonary hypertension is proximately due to service-connected abdominal hysterectomy with bilateral oophorectomy.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied for the Veteran's claim for service connection for bilateral hearing loss, the Board concludes that the law does not preclude it from adjudicating the Veteran's claim.  The Board is taking action favorable to the Veteran by granting the claim for service connection.  A decision at this point poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The agency of original jurisdiction (AOJ) will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102 (2010).  

Additionally, under § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The law mandates that when, as here, a claim is received by VA after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a Veteran's use of tobacco products during service.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2010).  Service connection is not prohibited if the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(b) (2010).  

The Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that service connection for pulmonary hypertension is warranted because the evidence is in equipoise as to whether treatment (hormone replacement therapy or oral contraceptives) for service-connected abdominal hysterectomy with bilateral oophorectomy caused pulmonary hypertension and its residuals.  This determination is based on the medical opinion evidence in the file.  

The Veteran is service-connected for an abdominal hysterectomy with bilateral oophorectomy.  In her August 2002 claim, the Veteran stated she is requesting service connection for pulmonary hypertension due to hormone replacement therapy secondary to her service-connected abdominal hysterectomy with bilateral oophorectomy.  

The evidence shows the Veteran suffered some gynecological problems in service and that she was a long-term smoker.  A January 1985 emergency room record shows the Veteran was treated for dysmenorrhea versus ovarian problems or menstrual cramps versus ovarian cyst.  An April 1983 genitourinary clinic consultation mentions that the Veteran smoked one and one half packs per day; other records in the file also reference that the Veteran smoked cigarettes.  For example, in March 2002, Dr. Noethlich stated the Veteran smoked a half pack per day for 27 years.  

A February 1998 naval hospital narrative summary showed a discharge diagnosis of endometriosis and severe pelvic adhesive disease status post lysis of adhesions and left oophorectomy.  Conservative management was discussed before the surgery, but the Veteran didn't want to take birth control pills because of her age and because of her smoking history.  The Veteran stated she would do hormone replacement therapy (HRT) if her ovary was removed; as the record states, she did have adhesions removed and an oophorectomy.  

Around January 2000, Dr. Sharp wrote a letter for the Veteran (at the time, this was in support of her claim for service connection for abdominal hysterectomy with bilateral oophorectomy).  The Veteran was her patient.  Dr. Sharp, who reviewed some of the Veteran's medical records, noted that the Veteran was not offered "hormonal regulation" in service (January 1983 to October 1985) or for a period after service.  Dr. Sharp suggested if the Veteran had been given hormonal regulation at some point, her recurrent cysts would have been controlled and she would have been spared the left salpingo-oophorectomy that required her to purchase menopausal hormones for the rest of her life.  

In April 2002, the Veteran was admitted to the hospital.  An April 2002 Sacred Heart Hospital admission history and physical examination record summarized the Veteran's recent illness.  The diagnosis was new onset of congestive heart failure; tobacco use was noted.  An April 2002 Sacred Heart consultation record by pulmonologist Dr. Wagner shows the etiology of the Veteran's history was considered.  Dr. Wagner stated: 

I suspect her pulmonary hypertension is secondary to her subacute course and I suspect her initial event occurred after bed rest of her respiratory illness of [January 2002] . . . I feel that her risk factors for thromboembolism included venous injury to her right leg from two years ago, ongoing cigarette smoking and birth control pill use."  

She was to be given standard extended course of anticoagulation.  On April 24, 2002, Dr. Herrera (a hematologist/oncologist) wrote that a previously undiagnosed hypercoagulable condition was responsible for the chronic pulmonary embolism and pulmonary artery hypertension.  

In July 2002, Dr. Brannon (the Veteran's primary care physician) wrote a letter summarizing the Veteran's illness to this point.  In March, the Veteran was seen for shortness of breath.  Her heart rate was elevated.  X-rays and spinometry came back normal.  The electrocardiogram (EKG) showed sinus tachycardia.  Blood tests showed hypothyroidism.  A beta-adrenergic blocking agent did not decrease the heart rate.  As the Veteran had showed no improvement, the doctor suggested hospital admission so more tests could be completed.  In April, the Veteran agreed to admission.  Tests showed a blood clot behind the knee on the inside of the right leg.  The knee had been injured two years prior and treated at VA.  The Veteran also had been on HRT since February 1998.  Due to the strong correlation between female hormones and the possibility of blood clots, the HRT was immediately discontinued.  She was started on blood thinners in April.  In May and June, the Veteran continued to suffer from shortness of breath and an elevated heart rate.  She was referred to specialists.  

Dr. Brannon's July 2002 letter states that blood tests showed no evidence that this condition was related to a blood or genetic disorder.  Two factors identified in the cause of this condition were: the HRT (due to the strong correlation between blood clots and hormones) and the unhealed knee injury (blood clot was in this area).  

In August 2003, the Veteran was admitted to Thornton Hospital at the University of California-San Diego where she underwent a pulmonary thromboendarterectomy.  A discharge summary from the same month details this procedure.  

In May 2006, Dr. Wagner (the pulmonologist) wrote a letter for the Veteran, explaining that she was his patient and has been followed for thromboembolic disease since April 2002.  He noted the Veteran was on lifelong anticoagulation and underwent pulmonary artery endarterectomy at UC San Diego in August 2003.  Dr. Wagner stated: "Prior to her presentation, [the Veteran] was on birth control pills.  I feel that the birth control pills were a definite factor in her development of thromboembolic disease."  

August 2006 lay statements from the Veteran's friends and family detail the decline in the Veteran's health since 2003.  

The Veteran received a VA examination in December 2006.  The file was extensively reviewed.  Current and reported past diagnoses were noted.  She was a pack per day smoker for 28 years; she started at 14 years old and quit in April 2002 when she was diagnosed with multiple blood clots.  Her surgical history was also noted.  

The examiner saw that the Veteran had onset of fever, chills and rhinorrhea in January 2002.  In particular, the examiner stated she treated herself with self-prescribed bed rest for 3-4 days.  This was followed by shortness of breath and right shoulder discomfort, and in April 2002 she was diagnosed with right-sided congestive heart failure.  The examiner did state that the hypercoagulability work up was negative.  The examiner opined: 

The Veteran has an undiagnosed hypercoagulable condition.  The most significant cause of this is genetic, followed by prolonged smoking history.  Onset acutely was initiated by self-induced bed rest.  Less likely than not caused by or related to hormonal therapy.  

Dr. Wagner's May 2006 opinion that "birth control pills were a definite factor" in the development of thromboembolic disease contained no supporting rationale.  Also, the opinion did not take into account smoking history of the Veteran.  The December 2006 VA examination report indicated that the most significant cause of an undiagnosed hypercoagulable state was genetic, however, the July 2002 Dr. Brannon letter stated that blood tests showed no evidence that the condition was related to a blood or genetic disorder (laboratory results are in the file).  Also, the December 2006 VA opinion did not discuss Dr. Wagner's statement that birth control pills were "a definite factor" in her development of thromboembolic disease.  As a result the Board sent the file to for a Veterans Health Administration (VHA) opinion.  

The VHA opinion, completed in August 2011, briefly related the Veteran's history, noting that she was placed on HRT but also that she continued to smoke.  The opinion states that it is "at least as likely as not; i.e. greater than 50 [percent]" probability that the Veteran's pulmonary hypertension was the result of her HRT which she received after her service-related oophorectomy.  The opinion also states that it followed that the pulmonary hypertension is "at least as likely as not; i.e. greater than 50 [percent]" related to active service.  

The Board recognizes that there is a difference between the phrase "at least as likely as not" (which means a 50/50 probability) and "greater than 50 percent" (which means likely).  However, both standards are favorable in Veteran's benefits law, which has an equipoise standard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In explaining the opinion, the pulmonologist stated that there was little evidence separating the effects of oral contraceptives from HRT in regard to thromboembolic disease.  The Veteran was on a low dose oral contraceptive as HRT.  There was no doubt that cigarette smoke and oral contraceptives acted "synergistically" in increasing the risk of venous thrombosis and the opinion cited to a medical journal for support.  The opinion also stated that the use of low dose oral contraceptives "more than doubles the risk" of thromboembolic disease in current smokers.  Another journal was cited in support of this fact.  

After considering all of the evidence, the Board finds that the claim is in equipoise and the benefit of the doubt rule is for application here.  The August 2011 opinion does not explain what the Veteran's risk of thromboembolic disease and pulmonary hypertension would have been if she had not smoked while taking oral contraceptives.  Typically, claims for service-connection based on the effects of tobacco products are barred.  See 38 C.F.R. § 3.300(a).  However, if it can be shown that the disease can be service-connected a basis other than the use of tobacco products the claim may be granted.  38 C.F.R. § 3.300(b)(1).  As the August 2011 opinion explains, taking HRT or oral contraceptives contains some risk for thromboembolic disease even without smoking.  

Resolving doubt in the Veteran's favor, pulmonary hypertension was caused by treatment for the service-connected abdominal hysterectomy with bilateral oophorectomy.  As a result, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for pulmonary hypertension is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


